JUDGMENT
Musgrave, Judge:
Upon having received and reviewed the United States Department of Commerce, International Trade Administra*80tion’s (“Commerce”) Silicon Metal From Brazil, Final Results of Redetermination Pursuant to Court Remand, American Silicon Technologies v. United States, Court No. 96-10-02313, Slip Op. 98-110 (July 30, 1998) (“Remand Results”) filed December 16, 1998, upon finding that Commerce complied with the Court’s remand order, and upon review of Plaintiffs’ Comments on Department of Commerce Final Remand Results, it is hereby
Ordered that the Remand Results are affirmed in their entirety; and it is further
Ordered that, all other issues having been decided, this case is dismissed.